PER CURIAM.
The petition for writ of certiorari reflected apparent jurisdiction in this Court. We accordingly issued the writ and have now heard oral argument of the parties, both on the merits and on the question of jurisdiction.
After hearing arguments and upon further consideration of the cause, we have determined that the opinion and judgment of the district court is not in direct conflict with the opinion and judgment of this Court in the case of Metropolitan Life Insurance Company v. Jenkins, 1943, 152 Fla. 486, 12 So.2d 374. The writ must, therefore, be and hereby is discharged.
It Is So Ordered.
THOMAS, C. J., TERRELL, HOB-SON, ROBERTS, DREW and O’CON-NELL, JJ., and SMITH, Circuit Judge, concur.